THE STATE OF SOUTH CAROLINA 

                  In The Supreme Court 


   H. Eugene Hudson, Respondent,

   v.

   Mary Lee Hudson, Petitioner.

   Appellate Case No. 2014-001347



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                   Appeal From Horry County 

              Timothy H. Pogue, Family Court Judge 



                      Opinion No. 27584 

        Heard September 22, 2015 – Filed October 28, 2015 



   CERTIORARI DISMISSED AS IMPROVIDENTLY
                 GRANTED


   Carolyn R. Hills, of Hills & Hills, PC, and Nicole
   Nicolette Mace, of The Mace Law Firm, both of Myrtle
   Beach, for Petitioner.

   Charles D. Lee, III, of McLaren & Lee, of Columbia and
   E. Windell McCrackin, of McCrackin Barnett & 

   Richardson, L.L.P., of Myrtle Beach, both for 

   Respondent. 

PER CURIAM: We granted certiorari to review the court of appeals' opinion in
Hudson v. Hudson, 408 S.C. 76, 757 S.E.2d 727 (Ct. App. 2014). We now dismiss
the writ as improvidently granted.

DISMISSED AS IMPROVIDENTLY GRANTED.

TOAL, C.J., PLEICONES, KITTREDGE and HEARN, JJ., concur.
BEATTY, J., concurring in result only.